Exhibit 10.2

EARTHLINK, INC.
RETENTION INCENTIVE AGREEMENT



 

THIS RETENTION INCENTIVE AGREEMENT (this "Agreement") is made on the __ day of
May, 2007, by and between EarthLink, Inc., a Delaware corporation, and its
Affiliates (collectively "EarthLink") and ___________________ ("you"), to
provide a financial incentive for you to remain employed with EarthLink for the
time period and on the terms set forth below.

WHEREAS,

EarthLink is in the process of searching for a new Chief Executive Officer as it
continues to execute on its business plan; and



WHEREAS,

EarthLink recognizes that the search for a new Chief Executive Officer may
contribute to uncertainty on your part and could result in your departure or, at
minimum, some distraction from your duties and responsibilities; and



WHEREAS, you have been a valuable contributor to the success of EarthLink and
our business, and your continued service on behalf of EarthLink from now through
May 1, 2008 (the "First Payment Date") and January 1, 2009 (the "Second Payment
Date") (each a "Payment Date") is important to maximize the value of EarthLink
and our business; and

WHEREAS, we want you to remain employed with EarthLink, and we want to provide
an additional financial incentive to you to retain your valuable services during
such time.

NOW, THEREFORE, in return for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 1.  Term. The term of this Agreement will be from the date you sign it until
     January 1, 2009, or, if earlier, the termination of your employment with
     EarthLink for any reason whatsoever.
 2.  Compensation.
      a. Bonus Payments.
          1. Eligibility. Subject to subparagraph (a)(3) below, you are eligible
             for bonus payments (each a "Bonus Payment") in accordance with
             subparagraph (a)(2) below.
          2. Payment. Subject to subparagraph (a)(3) below, (i)(A) your Bonus
             Payment of [$ Insert Dollar Amount] shall be payable to you in a
             lump sum on the First Payment Date or as soon as administratively
             practical after the First Payment Date, provided you have been
             continuously employed with EarthLink from the date hereof until the
             First Payment Date, and (B) your Bonus Payment of [$ Insert Dollar
             Amount] shall be payable to you in a lump sum on the Second Payment
             Date or as soon as administratively practical after the Second
             Payment Date, provided you have been continuously employed with
             EarthLink from the date hereof until the Second Payment Date, or
             (ii) in the event you have a Termination of Employment by EarthLink
             other than for Cause (as defined below) or other than on account of
             your Disability (as defined below) or your death before a Payment
             Date, a Bonus Payment shall be payable to you on the date of your
             Termination of Employment or as soon as administratively practical
             after your Termination of Employment, such Bonus Payment to be in
             the amount of [$ Insert Dollar Amount] if it becomes payable to you
             prior to the First Payment Date and such Bonus Payment to be in the
             amount of [$ Insert Dollar Amount] if it becomes payable to you
             after the First Payment Date and prior to the Second Payment Date;
             subject in all cases to applicable withholdings as described
             herein.
          3. Payment Conditions. You must satisfy the following additional
             conditions to be eligible for and receive a Bonus Payment:
              A. First, you will not be eligible for, and will not receive a
                 Bonus Payment, unless you sign a Release (as defined below) (in
                 the form attached hereto as Exhibit A), if a Bonus Payment
                 becomes payable concurrently with your Termination of
                 Employment with EarthLink. In that event, your Bonus Payment is
                 conditioned upon the valid and timely execution, without
                 revocation, of the Release within the time period specified by
                 EarthLink.
              B. Second, your employment with EarthLink must not have been (i)
                 terminated for Cause by EarthLink, (ii) terminated on account
                 of death or a Disability or (iii) voluntarily terminated by you
                 for any reason whatsoever, prior to a Payment Date.
         
             (C) Third, you agree not to take, and do not take, any "unpaid
             leave of absence" or "sabbatical" time through the Second Payment
             Date or, if earlier, the date of your Termination of Employment by
             EarthLink other than for Cause or other than on account of your
             Disability or your death.
         
          4. Definitions. For purposes of this Agreement:
              A. "Affiliate" means any entity with whom EarthLink would be
                 considered a single employer under Sections 414(b) or 414(c) of
                 the Code. If the Affiliate that employs you discontinues being
                 an Affiliate, you will be deemed to have incurred a Termination
                 of Employment by EarthLink without Cause at the time your
                 employer is no longer an Affiliate.
              B. "Beneficiary" means the person or entity that you designate, by
                 written instrument delivered to EarthLink, to receive any
                 benefits payable under this Agreement after your death. If you
                 fail to designate a beneficiary, or if no designated
                 beneficiary survives you, your benefits will be paid (i) first
                 to your surviving spouse, if any, (ii) then, if there is no
                 surviving spouse, to your living descendents per stirpes, or
                 (iii) if there is neither a surviving spouse nor living
                 descendants, to your estate.
              C. "Cause" shall exist where your Termination of Employment is by
                 EarthLink upon (1) your willful and continued failure to
                 substantially perform your employment duties (other than any
                 failure on account of a Disability), after written notice is
                 delivered to you by the Board of Directors, an executive
                 officer of EarthLink or the person in charge of the Human
                 Resources function of EarthLink that specifically identifies
                 the manner in which you have failed to substantially perform
                 your employment duties and after a reasonable opportunity is
                 afforded to you to cure your performance failure(s) or (2) your
                 willful engagement in misconduct that is materially injurious
                 to EarthLink, monetarily or otherwise. For purposes of this
                 definition, no act, or failure to act, on your part will be
                 considered "willful" unless done, or omitted to be done, by you
                 not in good faith and without reasonable belief that your act
                 or omission was in the best interest of EarthLink.
                 Notwithstanding the foregoing, you will not be deemed to have
                 had a Termination of Employment by EarthLink for Cause unless
                 and until you have been given a copy of the notice of
                 termination, after reasonable notice to you and an opportunity
                 for you, together with your counsel, to be heard before (i) the
                 Chief Executive Officer of EarthLink or (ii) if you are an
                 elected officer, the Board of Directors of EarthLink, or (iii)
                 in all other cases not involving an elected officer and where
                 the Chief Executive Officer of EarthLink otherwise directs or
                 delegates this responsibility, the executive officer or person
                 in charge of the Human Resources function or direct report to
                 such Chief Executive Officer to whom such responsibility was
                 delegated, finding that in the good faith opinion of the Chief
                 Executive Officer, or, in the case of an elected officer, a
                 finding that in the good faith opinion of two-thirds of the
                 Board of Directors of EarthLink, or, in all other cases not
                 including an elected officer or otherwise, a finding that in
                 the good faith opinion of the applicable executive officer or
                 person in charge of the Human Resources function or direct
                 report to the Chief Executive Officer to whom such
                 responsibility was delegated, that you committed the conduct
                 set forth above in clauses (1) or (2) of this definition and
                 specifying the particulars of that finding in detail.
              D. "Code" shall mean the Internal Revenue Code of 1986, as
                 amended, and any regulations promulgated thereunder.
              E. "Termination of Employment" means the termination of your
                 employment with EarthLink and all Affiliates; provided,
                 however, that you will not be considered as having had a
                 Termination of Employment unless and until your Termination of
                 Employment qualifies as a "separation from service" within the
                 meaning of Section 409A of the Code.
              F. "Disability" means that you incur a Termination of Employment
                 as a result of being "disabled" or as a result of a
                 "disability" in accordance with the policies of EarthLink in
                 effect at the time of your Termination of Employment.
     
      b. Effect on Other Payments. The Bonus Payments, if any, are not in lieu
         of and do not replace any other bonus or bonuses to which you may be
         entitled. You also will continue to be entitled to receive any amounts
         that you otherwise would be entitled to receive under EarthLink's other
         employee benefit plans, policies and arrangements, including without
         limitation any severance plans, policies or arrangements in which you
         may participate, in accordance with the terms and conditions of such
         plans, policies and arrangements. Notwithstanding the foregoing,
         however, you agree that the Bonus Payments shall not be included under
         any other bonus or severance plan of EarthLink, including without
         limitation the EarthLink, Inc. Change-in-Control Accelerated Vesting
         and Severance Plan, for purposes of determining the amount of any
         payments or benefits that may become payable to you under such other
         bonus or severance plans of EarthLink, and you hereby waive any rights,
         if they exist, to have the Bonus Payments included in any such
         determinations.

 3.  Release. If a Bonus Payment becomes payable concurrently with your
     Termination of Employment with EarthLink, you will execute, and not revoke,
     a release (the "Release") (in the form attached hereto as Exhibit A). We
     would advise you to review this Release carefully with the assistance of
     your attorney.
 4.  Waiver. Failure to insist upon strict compliance with any of the terms,
     covenants, or conditions of this Agreement will not be deemed a waiver of
     such term, covenant, or condition, nor will any waiver or relinquishment of
     any right or power hereunder at any one or more times be deemed a waiver or
     relinquishment of such right or power at any other time or times.
 5.  Taxes. EarthLink may withhold from any amounts payable under this
     Agreement, or from any other amounts payable to you, all income,
     employment, excise and other taxes that EarthLink reasonably determines to
     be required pursuant to any law, regulation, or ruling as a result of your
     participation in this Agreement. However, it is your obligation to pay all
     required taxes on any amounts provided under this Agreement, regardless of
     whether withholding is required or undertaken.
 6.  Confidentiality. Except to the extent otherwise required by law, you will
     not disclose, in whole or in part, any of the terms of this Agreement.
     However, you may disclose the terms of this Agreement to your spouse or to
     your legal or financial adviser, provided that you take all reasonable
     measures to assure that he or she does not disclose the terms of this
     Agreement to a third party except as otherwise required by law.
 7.  Severability. The agreements contained herein and within the Release
     prescribed by paragraph 3 will each constitute a separate agreement
     independently supported by good and adequate consideration, and will each
     be severable from the other provisions of the Agreement and such Release.
     If it is determined that any term, provision, or portion of this Agreement
     or such Release is void, illegal, or unenforceable, the other terms,
     provisions and portions of this Agreement or such Release will remain in
     full force and effect, and the terms, provisions, and portions that are
     determined to be void, illegal, or unenforceable will either be limited so
     that they will remain in effect to the extent permissible by law, or other
     similar provisions will be substituted, to the extent enforceable, so as to
     provide to EarthLink, to the fullest extent permitted by applicable law,
     the benefits intended by this Agreement and such Release.
 8.  Survival. The provisions of paragraphs 3 and 6 shall survive the
     termination of this Agreement.
 9.  Entire Agreement. This Agreement sets forth the entire understanding
     between you and EarthLink, and supersedes all prior agreements and
     communications, whether oral or written between you and EarthLink with
     respect to the subject matter of this Agreement. This Agreement will not be
     modified except by written agreement between you and EarthLink.
 10. Assignment. Notwithstanding any other provision of this Agreement,
     EarthLink may assign to any buyer or transferee entity of any of its
     business all of its rights, and such buyer or transferee entity may assume
     all of EarthLink's obligations, under this Agreement, and you expressly
     agree to such assignment and assumption. In that event, such buyer or
     transferee entity shall be substituted for EarthLink throughout this
     Agreement, except that you shall continue to be entitled to receive any
     other payments or benefits to which you may be entitled from EarthLink or
     any of its benefit plans, and you will still be required to give to
     EarthLink the Release set forth in paragraph 3 and comply with the covenant
     set forth in paragraph 6, which obligations shall survive such assignment
     to and assumption by such buyer or transferee entity.
 11. No Employment Contract. Nothing contained herein shall be construed to be
     an employment contract between EarthLink and you. The creation, continuance
     or change of this Agreement or a payment hereunder does not give you any
     legal or equitable right against EarthLink to remain employed or to be paid
     a certain amount. This Agreement does not modify the terms of your
     employment.
     

      

 12. Tax Matters.
     Section 4999.
     Despite any other provisions of this Agreement to the contrary, if the
     receipt of any Bonus Payment under this Agreement would subject you to tax
     under Section 4999 of the Code, EarthLink may determine whether some amount
     of
     a
     Bonus Payment would meet the definition of a "Reduced Amount." If EarthLink
     determines that there is a Reduced Amount, the total Bonus Payment to be
     paid to you hereunder must be reduced to such Reduced Amount, but not below
     zero. If EarthLink determines that
     a
     Bonus Payment must be reduced to the Reduced Amount, EarthLink will
     promptly notify you of that determination, with a copy of the detailed
     calculations. All determinations by EarthLink under this paragraph are
     final, conclusive and binding upon you. It is the intention of EarthLink to
     reduce
     a
     Bonus Payment under this Agreement
     only
     if the aggregate Net After Tax Receipts to you would thereby be increased.
     As a result of the uncertainty in the application of Section 4999 of the
     Code at the time of the initial determination by EarthLink, however, it is
     possible that amounts will have been paid under this Agreement to or for
     your benefit which should not have been so paid ("
     Overpayment
     ") or that additional amounts which will not have been paid to or for your
     benefit could have been so paid ("
     Underpayment
     "), in each case consistent with the calculation of the Reduced Amount. If
     EarthLink, based either upon the assertion of a deficiency by the Internal
     Revenue Service against EarthLink or you, which EarthLink believes has a
     high probability of success, or controlling precedent or other substantial
     authority, determines that an Overpayment has been made, any such
     Overpayment must be treated for all purposes as a loan which you must repay
     to EarthLink together with interest at the applicable Federal rate under
     Section 7872(f)(2) of the Code as soon as administratively practicable
     after such determination of Overpayment; provided, however, that no such
     loan may be deemed to be an amount payable by you to EarthLink if and to
     the extent such deemed loan and payment would not either reduce the amount
     on which you are subject to tax under Sections 1, 3101 or 4999 of the Code
     or generate a refund of such taxes. If EarthLink, based on controlling
     precedent or other substantial authority, determines that an Underpayment
     has occurred, EarthLink will pay you the amount of the Underpayment as soon
     as administratively practicable after such determination of Underpayment
     only if EarthLink in its sole discretion agrees to pay you the
     Underpayment. For purposes of this paragraph, (i) "
     Net After Tax Receipts
     " means the Present Value of a payment under this Agreement net of all
     taxes imposed on you with respect thereto under Sections 1, 3101 and 4999
     of the Code, determined by applying the highest marginal rate under Section
     1 which applies to your taxable income for the applicable taxable year,
     (ii) "
     Present Value
     " means the value determined in accordance with Section 280G(d)(4) and
     (iii)
     Reduced Amount
     " means the largest aggregate amount of Bonus Payment under this Agreement
     which (a) is less than the sum of all Bonus Payments under this Agreement
     and (b) results in aggregate Net After Tax Receipts which are equal to or
     greater than the Net After Tax Receipts which would result if the aggregate
     Bonus Payments under this Agreement were any other amount less than the sum
     of all Bonus Payments to be made hereunder.
     
     Section 409A.
     This Agreement is intended to comply with the applicable requirements of
     Section 409A of the Code by qualifying for the "short term deferral"
     exemption and shall be construed and interpreted in accordance therewith.
     EarthLink may at any time amend, suspend, or terminate this Agreement, or
     any payments to be made hereunder, as necessary to be in compliance with
     Section 409A of the Code. Notwithstanding the preceding sentence, EarthLink
     shall not be liable to you or any other person if the Internal Revenue
     Service or any court or other authority having jurisdiction over such
     matter determines for any reason that any amount under the Agreement is
     subject to taxes, penalties or interest as a result of failing to comply
     with Section 409A of the Code. If at any time when you are entitled to
     a
     Bonus Payment hereunder in connection with your Termination of Employment,
     to the extent necessary to comply with the "specified employee" rule of
     Section 409A of the Code, notwithstanding any other provision hereof, no
     payments may be made hereunder before the date which is six months after
     your separation from service or, if earlier, the date of your death. All
     such amounts which would have otherwise been required to be paid to you
     during such six months, or, if earlier, your death, shall be paid in one
     lump sum payment as soon as administratively practical after the date which
     is six months after your separation from service, or, if earlier, your
     death. This provision is intended to comply with, and shall be construed
     consistent with the meaning of, the "specified employee" rule of Section
     409A of the Code.

 

 

 

IN WITNESS WHEREOF

, the parties hereto have duly caused this Agreement to be executed.







[Name of EMPLOYEE]



Date:



 

WITNESS



Name:



Date:



 

EARTHLINK, INC.



 

By:



Title:

 

 

 

 